NUMBER 13-22-00146-CV

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG


TIFFANY CARLEN HURD,                                                  Appellant,

                                           v.

PAUL BRYAN READING,                                                   Appellee.


                  On appeal from the 413th District Court
                       of Johnson County, Texas.


                                   ORDER

  Before Chief Justice Contreras and Justices Longoria and Tijerina
                         Order Per Curiam

      Appellee Paul Bryan Reading has filed a “Response/Opposition to Appellant’s

Late Supplementation of Record.” In his filing, Reading moves this Court to deny

appellant Tiffany Carlen Hurd’s supplementation of the record or disregard the

supplemental exhibits in our review of the case. From our review of the record and
documents on file before this Court, it appears that the opposed supplemental exhibits

filed were part of the trial court record and intended to be included in the appellate record

as slip sheets are included in the clerk’s record referencing a “Provided USB,” which was

not provided to this Court. TEX. R. APP. P. 34.5(c)(1) (“If a relevant item has been omitted

from the clerk’s record, the trial court, the appellate court, or any party may by letter direct

the trial court clerk to prepare, certify, and file in the appellate court a supplement

containing the omitted item.”). As such, we deny Reading’s request to disregard the

supplemental exhibits. See id. R. 34.5(b)(4) (“An appellate court must not refuse to file

the clerk’s record or a supplemental clerk’s record because of a failure to timely request

items to be included in the clerk’s record.”).

        Because both parties filed their appellate briefs in this matter prior to the

supplementation, Reading was not afforded the opportunity to respond to the contents of

the supplemental exhibits. Accordingly, within fifteen days of this Court’s order, Reading

shall file a letter brief addressing those issues directly related to the supplemental exhibits

provided.

                                                                         PER CURIAM


Delivered and filed on the
25th day of July, 2022.




                                                 2